             Case 4:20-cv-05883-JSW Document 27-4 Filed 08/25/20 Page 1 of 14




 1   Brian J. Stretch, SBN 163973                     Jesse Bless (pro hac vice)
     bstretch@sidley.com                              AMERICAN IMMIGRATION LAWYERS
 2   Naomi A. Igra, SBN 269095                        ASSOCIATION
     naomi.igra@sidley.com                            1301 G Street, Suite 300
 3   Chelsea Davis, SBN 330968                        Washington, D.C. 20005
     chelsea.davis@sidley.com
 4   SIDLEY AUSTIN LLP                                Samina M. Bharmal (pro hac vice)
     555 California Street, Suite 2000                sbharmal@sidley.com
 5   San Francisco, California 94104                  SIDLEY AUSTIN LLP
     Telephone: +1 415 772-1200                       1501 K Street NW
 6   Facsimile: +1 415 772-7400                       Washington, D.C. 20005
                                                      Telephone: +1 202 736 8000
 7   Attorneys for Plaintiffs

 8                                   UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                              OAKLAND

11    IMMIGRANT LEGAL RESOURCE CENTER;                 Case No. 4:20-cv-05883-JSW
      EAST BAY SANCTUARY COVENANT;
12    COALITION FOR HUMANE IMMIGRANT                   DECLARATION OF LAWRENCE BENITO
      RIGHTS; CATHOLIC LEGAL IMMIGRATION
13    NETWORK, INC.; INTERNATIONAL
      RESCUE COMMITTEE; ONEAMERICA;
14    ASIAN COUNSELING AND REFERRAL
      SERVICE; ILLINOIS COALITION FOR
15    IMMIGRANT AND REFUGEE RIGHTS,

16                   Plaintiffs,
              v.
17
      CHAD F. WOLF, under the title of Acting
18    Secretary of Homeland Security; U.S.
      DEPARTMENT OF HOMELAND SECURITY;
19    KENNETH T. CUCCINELLI, under the title of
      Senior Official Performing the Duties of the
20    Deputy Secretary of Homeland Security; U.S.
      CITIZENSHIP & IMMIGRATION SERVICES,
21
                     Defendants.
22

23

24

25

26

27

28
                                                 1
                    DECLARATION OF LAWRENCE BENITO – Case No. 4:20-cv-05883-JSW
             Case 4:20-cv-05883-JSW Document 27-4 Filed 08/25/20 Page 2 of 14




 1                                DECLARATION OF LAWRENCE BENITO

 2          I, Lawrence Benito, declare as follows:

 3          1.      I am CEO and Executive Director of the Illinois Coalition for Immigrant and Refugee

 4   Rights (“ICIRR” or “organization”), in Chicago, Illinois. The information in this declaration is based on

 5   my personal knowledge and on data that ICIRR maintains in its ordinary course of business. Before

 6   becoming Executive Director in 2012, I was the Deputy Director at ICIRR for seven years, during which

 7   time I oversaw the organizational program and political operations. I have worked at ICIRR for a total of

 8   17 years.

 9                                  ICIRR’s Mission, Programs, and Funding

10          2.      ICIRR is a nonprofit, nonpartisan statewide organization in Illinois dedicated to

11   promoting immigrants’ and refugees’ rights to participate fully and equally in the civic, cultural, social,

12   and political life of our diverse society. ICIRR is driven by the belief that immigrants should have the

13   opportunity to seek protection in the United States, gain lawful status, and become U.S. citizens.

14          3.      ICIRR is a coalition of more than 100 member organizations throughout Illinois that

15   advocates on behalf of immigrants and refugees at the local, state, and federal levels. In partnership with

16   its member organizations, ICIRR educates and organizes immigrant and refugee communities to assert

17   their rights; promotes citizenship and civic participation; monitors, analyzes, and advocates on

18   immigrant-related issues; and informs the general public about the contributions of immigrants and

19   refugees. ICIRR has advocated for policy changes that protect immigrant families from deportation and

20   separation, and uphold their rights to due process and equal protection under the law.

21          4.      Our administrative advocacy with USCIS (or with its predecessor Immigration and

22   Naturalization Service, until March 2003) has included advocating for reducing citizenship processing

23   backlogs, commenting on previous proposed fee schedules, and engaging in the process to redesign the

24   naturalization test. ICIRR is a member of the Fair Immigration Reform Movement (“FIRM”), the New

25   Americans Campaign (“NAC”), and the Naturalization Working Group, all of which actively advocate

26   on issues regarding citizenship and immigration.

27

28
                                                      2
                    DECLARATION OF LAWRENCE BENITO – Case No. 4:20-cv-05883-JSW
            Case 4:20-cv-05883-JSW Document 27-4 Filed 08/25/20 Page 3 of 14




 1          5.      ICIRR fulfills its mission through a variety of projects, including but not limited to its

 2   current programs: the New Americans Democracy Project (a nonpartisan citizen voter registration,

 3   education, and mobilization campaign aimed at engaging and building power for the immigrant

 4   community); the Immigrant Health Access Initiative (a program that combines active community

 5   education, capacity building, and coordinated policy and advocacy to promote access to healthcare and

 6   insurance); the Immigrant Family Resource Program (a partnership between the Illinois Department of

 7   Human Services, ICIRR, and dozens of community-based organizations to support access to public

 8   benefits for eligible immigrants); the Family Support Network and hotline (which connects families in

 9   crisis, including those whose family members have been detained by Immigration and Customs

10   Enforcement, with reliable and immediate information on available services); and the New Americans

11   Initiative (“NAI”), discussed in more detail below.

12          6.      ICIRR administers the NAI, in partnership with the Illinois Department of Human

13   Services, to fund local collaborations of community organizations that promote citizenship, conduct

14   outreach, provide civics and English-as-a-second-language classes, and organize workshops to assist

15   long-term legal immigrants in completing their naturalization applications. ICIRR, through NAI, has

16   also assisted immigrant youths in applying for and renewing their benefits under the Deferred Action for

17   Childhood Arrivals (“DACA”) program.

18          7.      The NAI uses grassroots and media outreach in 59 different languages to provide legal

19   screening, application process, and English- and citizenship-test preparation services to immigrants

20   throughout Illinois. A crucial part of ICIRR’s role in administering the NAI consists of providing

21   training to help sub-grantee partner organizations manage these workshops effectively as well.

22          8.      ICIRR administers the NAI through a funding grant (“NAI Grant”) from the state of

23   Illinois in the amount of roughly $5 million annually. As the NAI administrator, ICIRR re-grants the

24   vast majority of those funds to forty-nine organizations throughout Illinois so that they may complete

25   citizenship applications, run citizenship workshops, and recruit volunteers. ICIRR provides training,

26   oversight, and other guidance to these affiliate organizations, and undertakes general responsibilities

27   related to administering the NAI Grant. Our NAI partner organizations are based in and serve Chicago,

28
                                                     3
                    DECLARATION OF LAWRENCE BENITO – Case No. 4:20-cv-05883-JSW
             Case 4:20-cv-05883-JSW Document 27-4 Filed 08/25/20 Page 4 of 14




 1   Aurora, Bloomington/Normal, Bolingbrook, Bridgeview, Champaign, Elgin, Joliet, Melrose Park,

 2   Moline, the Northwest Suburbs, Rockford, and Waukegan.

 3          9.      Sixty percent of ICIRR’s 49 NAI partner organizations (30 out of 49) utilize workshop

 4   models in their program design. A naturalization workshop is a one-day community event that brings

 5   professionals and trained volunteers together to assist Lawful Permanent Residents (“LPRs”) in

 6   completing the N-400 naturalization applications, including fee waiver requests. The workshop is an

 7   essential tool for efficiently and effectively providing naturalization assistance to large numbers of

 8   people. The success of the workshop model depends on careful planning, thorough training of staff and

 9   volunteers, and high-quality services.

10          10.     ICIRR provides training for those partners organizing and hosting workshops as well as

11   for volunteers and staff who assist trainees in completing their naturalization applications. ICIRR

12   conducts quarterly training meetings for partners’ staff and volunteers.

13          11.     ICIRR’s NAI Grant requires that the citizenship services provided with the state funds

14   target low-income, Limited English Proficient (“LEP”) immigrants/refugees, seniors, women, and youth

15   with special needs. ICIRR estimates that at least 50 percent of naturalization applicants served through

16   NAI qualify to request a full or partial fee waiver. Furthermore, since the average income of applicants

17   served is $18,648, many applicants who could afford a $640 fee will be unable to afford a $1,170 fee.

18                                      Program Funding and Deliverables

19          12.     The Illinois General Assembly renews the NAI Grant every year. As the program’s

20   administrator, ICIRR is responsible for receiving and reviewing monthly reports from the 49 sub-grantee

21   partner organizations, consolidating those reports, and transmitting a single NAI Grant report to the state

22   of Illinois for each quarter of the year. An annual report is also due once a year.

23          13.     The NAI Grant Agreement attaches certain conditions to the funding. ICIRR is required

24   to administer the New Americans Initiative and to supervise its sub-grantees in carrying out this

25   important work. The NAI Grant Agreement requires that the “[p]riority target population” for ICIRR

26   partners’ services “must be low-income, Limited English Proficient (LEP) immigrants/refugees, seniors,

27   women and youth with special needs.” The Agreement also requires that ICIRR and its partners provide

28
                                                      4
                    DECLARATION OF LAWRENCE BENITO – Case No. 4:20-cv-05883-JSW
             Case 4:20-cv-05883-JSW Document 27-4 Filed 08/25/20 Page 5 of 14




 1   three distinct types of services: “a) Community education and outreach; b) English language classes for

 2   citizenship language test and Citizenship civic education classes; and [c]) Assistance, including legal

 3   guidance, with the U.S. citizenship or DACA application preparation/submission and interview process,

 4   and assistance with a fee waiver application.”

 5          14.     In return for providing the NAI Grant funds, the state of Illinois expects that ICIRR’s

 6   sub-grantee partner organizations complete on average 247 N-400 naturalization applications on behalf

 7   of Illinois residents each year, and that ICIRR, through its partners, complete at least 1,855 such

 8   applications in the aggregate each quarter. This means that the state expects ICIRR and its partners to

 9   complete at least 7,423 N-400s, N-600s, or DACA applications on behalf of Illinois residents each year.

10          15.     Furthermore, the NAI Grant Agreement requires that ICIRR, through its sub-grantees,

11   meet certain requirements for deliverables, including: reaching 15,327 distinct individuals through

12   community outreach services; serving 3,667 distinct individuals through English-language and civic-

13   education classes; and helping 7,423 distinct individuals to complete naturalization/DACA applications.

14   Similarly, the NAI Grant Agreement lists as “Performance Standards” that the sub-grantees perform

15   80%, 70% and 70% of these three categories, respectively, to be meeting “performance standards.” If

16   NAI sub-grantees fall below these performance standards, ICIRR works with the sub-grantee to increase

17   application volume by improving practices and procedures, or ultimately discontinues sub-grant funding

18   with that sub-grantee. The state legislature considers the past performance of ICIRR and its sub-

19   grantees when determining new funding levels for future grant cycles.

20          16.     As the NAI Administrator, ICIRR must exercise oversight over sub-grantee partners,

21   including, among other things: reviewing and approving the partners’ budgets, budget narratives, and

22   work plans for NAI work; monitoring their work to ensure compliance with contractual and budgeting

23   requirements (including conducting at least one programmatic audit on program activities each fiscal

24   year); conducting quarterly trainings on program and reporting requirements, as well as providing

25   technical assistance to ensure that the community providers provide quality services and are able to meet

26   production goals; collecting and reviewing monthly financial reports from the sub-grantees; collecting

27   and reviewing monthly programmatic reports of the partners’ activities, including citizenship

28
                                                      5
                    DECLARATION OF LAWRENCE BENITO – Case No. 4:20-cv-05883-JSW
            Case 4:20-cv-05883-JSW Document 27-4 Filed 08/25/20 Page 6 of 14




 1   applications, media campaigns, and community education activities; coordinating services provided

 2   through an 800 number for use by potential NAI service recipients; conducting a multi-language media

 3   campaign to educate low-income LEP immigrants/refugees on the NAI program; preparing and

 4   submitting monthly program reports to Illinois Department of Human Services; and submitting regular

 5   application, outreach, and education reports.

 6          17.     The terms of the NAI Grant provide that the state of Illinois, through its Department of

 7   Human Services, “may increase or decrease the contract at any time during the term, subject to funding

 8   availability and/or satisfactory performance of services.” Since the NAI Grant is allocated through

 9   legislation, the Illinois General Assembly may simply decline to renew the NAI Grant for any reason.

10   The program has been renewed for fiscal year 2021, but not yet for fiscal year 2022.

11                                            Provisions of the Rule

12          18.     I am familiar with the “U.S. Citizenship and Immigration Services Fee Schedule and

13   Changes to Certain Other Immigration Benefit Request Requirements” (the “Rule”). It is my

14   understanding that the Rule would restrict the ability of applicants to obtain certain immigration benefits

15   by increasing fees and limiting access to fee waivers.

16          19.     In particular, the Rule would increase fees for N-400 naturalization applications by paper

17   from $640 to $1,170, which is an 83 percent increase. At the same time, the Rule will decrease the fee to

18   renew permanent resident status on form I-90 by paper from $455 to $415, which is a 9 percent

19   decrease. Partial fees will no longer be available for N-400 applications. For applicants who would have

20   qualified for the partial fee, the Rule increases the N-400 fee for filing by paper from $320 to $1,170,

21   which is an increase of 226%.

22          20.     Table 3 of the Rule shows the limited categories of applicants who are eligible for fee

23   waivers under the Rule. Most applicants will no longer be eligible for fee waivers for any forms,

24   including N-400 naturalization applications, I-765 applications for employment authorization, and I-485

25   applications for permanent residence. The Rule also changes the requirements to qualify for a fee

26   waiver. The Rule reduces the number of fee waivers available by allowing fee waivers only for those

27   applicants who have household incomes at or below 125% of the federal poverty guidelines. Currently,

28
                                                     6
                    DECLARATION OF LAWRENCE BENITO – Case No. 4:20-cv-05883-JSW
             Case 4:20-cv-05883-JSW Document 27-4 Filed 08/25/20 Page 7 of 14




 1   applicants may be eligible for a fee waiver if they receive a means-tested benefit, have household

 2   incomes at or below 150% of the federal poverty guidelines, or can establish financial hardship. The

 3   Rule limits USCIS’s own future discretion to change its approach to fee exemptions or waivers.

 4          21.     The Rule also imposes a new mandatory fee of $50 on applications for asylum, a new

 5   $550 fee (plus a $30 biometric fee) for the first I-765 application for employment authorization filed by

 6   asylum applicants, increases the fee for I-765 (non-DACA) applications for employment authorization

 7   from $410 to $550, and increases the fee for children’s I-485 applications for permanent resident from

 8   $750 to $1,130, which is an increase of 51%. Although the Rule purports to not increase the I-765

 9   application for employment authorization for DACA recipients, holding the fee at $410 for DACA

10   recipients still represents an increase in cost as a practical matter due to the effect of USCIS’s decision

11   to decrease the validity period of employment authorization for DACA recipients from two years to one

12   year. This means that DACA recipients will have to pay $820 for I-765 applications plus $170 for

13   biometrics fees for a total of $990 to maintain employment authorization for two years.

14          22.     The Rule will also unbundle certain fees, which will result in a sharp increase in fees for

15   applicants for permanent residency who are also applying for interim benefits. Since 2007, DHS has

16   charged a flat rate for a bundle of applications for those seeking lawful permanent residency. The flat fee

17   of $1,140 covered the application for permanent residency (I-485), an employment authorization

18   application (I-765), and application for travel document (I-131). A flat fee of $750 covered the same

19   three documents for children under 14. The Rule will require applicants to pay fees for each application

20   and eliminate the flat fee for these bundled applications.

21          23.     The Rule would also require a $30 fee for biometric services on applicants for Temporary

22   Protected Status (“TPS”).

23          24.     On December 9, 2019, ICIRR submitted a comment in opposition to DHS’s proposed

24   Rule, DHS Docket No. USCIS-2019-0010. ICIRR also signed on to a comment in opposition to DHS’s

25   proposed Rule submitted on December 30, 2019, by the Naturalization Working Group.

26          25.     It is my understanding that the Rule will take effect on October 2, 2020.

27

28
                                                      7
                    DECLARATION OF LAWRENCE BENITO – Case No. 4:20-cv-05883-JSW
             Case 4:20-cv-05883-JSW Document 27-4 Filed 08/25/20 Page 8 of 14




 1                                Effects of Rule on ICIRR and Sub-Grantees

 2          26.     The Rule disproportionately harms the low-income immigrants ICIRR and its sub-

 3   grantees serve. The Rule has immediately harmed ICIRR’s ability to carry out its operations and will

 4   continue to do so. Sub-grantee workplans and budgets will need to be revised to account for the dramatic

 5   decrease in applications that will be submitted once the Rule takes effect. Because of ICIRR’s

 6   contractual administrative responsibilities, ICIRR will necessarily allocate staff time and resources to

 7   request revised workplans and budgets, and to provide technical assistance to sub-grantees to come up

 8   with realistic objectives and submit revised budgets, and to re-issue sub-grant contracts. The time ICIRR

 9   staff spends on these tasks will necessarily be diverted from planning and executing other critical

10   training and technical assistance for sub-grantee organizations.

11          27.     Eliminating the fee waivers for almost all applicants while simultaneously increasing

12   naturalization application fees will immediately devastate the NAI’s core mission as carried out by

13   ICIRR and its partner organizations. ICIRR and its partners anticipate being able to serve far fewer low-

14   income and vulnerable people in completing naturalization applications and DACA applications.

15   Additionally, ICIRR and its partners anticipate that partners will experience a 50% reduction in the

16   number of people who will attend citizenship workshops and ultimately submit naturalization

17   applications. Our analysis of this reduction is based on the 50 percent of prior naturalization applicants

18   who needed a partial or full fee waivers to afford the cost of the application. This will lead to a marked

19   decrease in the ability of ICIRR’s partners to meet their deliverables and will put the overall grant

20   amount in jeopardy.

21          28.     This harm to our organizational mission will be immediate and compound over time.

22   Even if the Rule were held invalid at a future date, the significant interim decrease in volume during the

23   Rule’s effective period would place our ultimate deliverables-requirements out of reach for the relevant

24   years. ICIRR and its sub-grantees lack the staff or resources to make up lost volume sufficient to

25   overcome these shortfalls in a shortened period of time.

26          29.     In conjunction with the elimination of the fee waiver for most applicants, the dramatic fee

27   increases will render the workshop business model that ICIRR and its partners use unsustainable and

28
                                                     8
                    DECLARATION OF LAWRENCE BENITO – Case No. 4:20-cv-05883-JSW
             Case 4:20-cv-05883-JSW Document 27-4 Filed 08/25/20 Page 9 of 14




 1   require significant changes to have a chance at remaining viable and effective. Our sub-grantee

 2   organizations have an average of 45 attendees at each naturalization workshop; once our organizations

 3   are able to begin holding workshops again,1 we estimate a 40% reduction in attendees on average, which

 4   may cause us to reassess our workshop model moving forward. If the workshop model remains viable

 5   following the Rule’s implementation, ICIRR will need to undertake extensive work and expense to

 6   account for those changes, given that these workshops utilize many volunteers and pro-bono attorneys in

 7   order to keep costs low.

 8           30.      These two changes—eliminating the fee waivers for most applicants while increasing
 9   naturalization application fees—will mean, in particular, that far fewer people will make the effort to
10   attend ICIRR NAI workshops. Even if, against all odds, the same number of people attended workshops,
11   a far lower number of those individuals—no more than 50 percent—would be able to ultimately submit
12   the naturalization application.
13           31.      Without waivers available for most applicants, applicants for naturalization would either
14   forego applying or wait significantly longer to save up to apply to apply for citizenship to which they are
15   already legally entitled. The 83% fee increase in conjunction with the nearly total fee-waiver elimination
16   will exacerbate the hardships that these vulnerable applicants face.
17           32.      The Rule will immediately prevent ICIRR and its partners from serving 3,667 distinct
18   individuals through English-language and civic-education courses, as required by the NAI Grant

19   Agreement. By contract, these courses must be focused on preparing eligible immigrants and refugees

20   for the U.S. citizenship language exam and the naturalization process. However, at least 50% fewer,
21   otherwise eligible, immigrants will be interested in naturalizing due to the prohibitive fee increases, and
22   so fewer potential NAI service recipients will attend these classes.
23           33.      Even if ICIRR and its partners wished to do so, the NAI Grant Agreement’s terms limit
24   their ability to shift focus away from serving low-income individuals, in order to meet application
25   requirements, toward focusing on higher-income individuals able to pay the increased fees in full. The
26
     1
       Our sub-grantees have been forced to cancel workshops temporarily in light of the COVID-19 pandemic. We anticipate
27   resuming these workshops once permissible under Illinois law.

28
                                                           9
                     DECLARATION OF LAWRENCE BENITO – Case No. 4:20-cv-05883-JSW
            Case 4:20-cv-05883-JSW Document 27-4 Filed 08/25/20 Page 10 of 14




 1   NAI Grant Agreement specifically requires ICIRR and its partners to target “low-income, Limited

 2   English Proficient (LEP) immigrants/refugee, seniors, women and youth with special needs.” These

 3   individuals are the groups least likely to be able to afford increased fees. Thus, there is little ICIRR and

 4   its partners can do to mitigate the Rule’s impact on their NAI Grant deliverables. Accordingly, we must

 5   confront and plan for the impact of the Rule now, including considerations of staff and our budget.

 6          34.     Once ICIRR and its partner organizations realize a 50% drop of volume —a conservative

 7   estimate—that loss would significantly endanger our and our partners’ overall funding level. ICIRR and

 8   its partners would not be able to meet the state’s expectations for aggregate completed applications, and

 9   would fall short of the 70% “Performance Standards” imposed by the NAI Grant Agreement. The

10   shortfall would be reflected on ICIRR’s next set of monthly reports to the state, and we would need to

11   take corrective action to help the sub-grantees address that shortfall. This would almost certainly lead to

12   lost funding, in whole or in part, during the next yearly grant cycle review process, for fiscal year 2021,

13   or (at the very least) ICIRR would be forced to expend time and resources to take further corrective

14   actions. The last time USCIS fees increased (in 2016, by a much smaller amount than the current Rule’s

15   increases), our application volumes dropped such that, though we were able to maintain funding levels,

16   we had to expend time and effort to convince the state to not impose corrective action on ICIRR. The fee

17   increases instituted by the current Rule are much greater than the 2016 increases; paired with

18   concomitant elimination of most fee waivers, we estimate the Rule’s effect on our volume will be

19   devastating. Without such funding, ICIRR would have to cut down its list of partners and must confront

20   the possibility of closing the NAI altogether.

21          35.     The decline in naturalization applications will diminish our ability to meet our other

22   deliverables as well. For example, with fewer low-income immigrants in Illinois submitting

23   naturalization applications, there will be a concomitant decline in the attendance at our English-language

24   and civic-education courses for those preparing for the citizenship test, which will prevent our sub-

25   grantees from serving the required 3,667 distinct individuals with these courses.

26          36.     Unfortunately, ICIRR’s injuries are based on actual experience as well. Five years ago, in

27   2015, a state-budget impasse caused ICIRR to temporarily lose its NAI Grant funding—with

28
                                                      10
                    DECLARATION OF LAWRENCE BENITO – Case No. 4:20-cv-05883-JSW
            Case 4:20-cv-05883-JSW Document 27-4 Filed 08/25/20 Page 11 of 14




 1   catastrophic results. ICIRR was forced to lay off most of its NAI-related staff; to cut funding to certain

 2   grantees; and to eliminate funding to certain grantees altogether. The funding loss, even though only

 3   temporary, significantly disrupted ICIRR’s ability to carry out its mission through its chosen programs

 4   and affiliate organizations. Any lost funding would similarly disrupt ICIRR’s work today.

 5          37.     The Rule poses a far more dramatic move that will frustrate ICIRR’s ability to carry out

 6   other core objectives. For example, ICIRR purposefully selects sub-grantees to receive NAI Grant funds

 7   who, to the extent possible, also have the ability to provide other immigration benefits to citizenship

 8   applicants, such as family petitions and green-card applications. This allows us to effectuate both the

 9   NAI’s objectives as well as broader immigration-related objectives shared by ICIRR and the State of

10   Illinois. Losing the NAI Grant funding would materially impair this practice; we would be forced to cut

11   funding to some such partners. This would inevitably make immigration benefits less available to

12   Illinois residents, particularly low-income residents.

13          38.     The Rule will immediately disrupt ICIRR’s ability to carry out its organizational mission

14   of promoting civic participation and voting rights among Illinois’ immigrants. Fewer immigrants will be

15   able to afford to naturalize, and so there will be fewer new citizens in Illinois for ICIRR’s voting-rights

16   operations to assist. ICIRR’s voter registration occurs through volunteers, particularly at naturalization

17   ceremonies. If fewer immigrants naturalize, ICIRR would have to expend additional money for outreach

18   to simply locate new citizens who have not yet registered to vote. Some of ICIRR’s partners devote

19   resources to media buys to increase attendance at citizenship workshops, or hire outreach workers.

20   Outreach work will be more resource-intensive and far less fruitful if the Rule takes effect, and may

21   even need to be eliminated entirely.

22          39.     The Rule has forced, and will continue to force, ICIRR to divert significant resources

23   from its other programs and operations. In anticipation of this Rule, ICIRR staff members invested time

24   lobbying the state of Illinois to set aside funding to pay immigrants’ naturalization fees directly. Our

25   internal projections estimate that a grant of roughly $2 million would be necessary to cover the shortfall

26   for NAI beneficiaries. In a state where budget margins are historically tight—and will continue to be

27

28
                                                     11
                    DECLARATION OF LAWRENCE BENITO – Case No. 4:20-cv-05883-JSW
                Case 4:20-cv-05883-JSW Document 27-4 Filed 08/25/20 Page 12 of 14




 1   tight—obtaining any such funding would require ICIRR to direct additional time and money towards

 2   lobbying efforts.

 3              40.      Even if the NAI program were to survive in some form, ICIRR and its partners would

 4   necessarily need to divert funding from other programs and operations to make up any shortfall in the

 5   NAI Grant funding, which would necessarily impair those other programs and operations. Furthermore,

 6   ICIRR’s staff and senior executives currently devote between 10-15% of their time to fundraising. To

 7   maintain the same pre-Rule funding levels across the Organization, ICIRR’s officers and employees

 8   would need to devote significantly more time to fundraising, at the expense of other activities. ICIRR

 9   would also need to rework internal budgets to provide for existing employees’ salaries and benefits, or

10   would need to reduce them. Since helping create the New Americans Initiative in 2005, we have built,

11   designed, and administered the New Americans Initiative in reliance on USCIS’s historic ability-to-pay

12   policy, including maintaining N-400 fees at comparatively low levels and granting fee waivers to those

13   unable to afford them. Because we operate the New Americans Initiative in reliance on the historic

14   ability-to-pay policy, the adjustments we need to make to operate despite a beneficiary-pays policy

15   would be highly disruptive to our work.

16              41.      Although we will enjoy less funds, ICIRR will have to spend greater staff resources on

17   informing program partners of the Rule’s provisions and effects on their workshops (including in one of

18   the four mandatory trainings required by the NAI Grant Agreement); we will need to update ICIRR’s

19   informational materials, including its website (which currently contains a link to a fee-waiver eligibility

20   calculator2); and we will need to help partners retrain volunteers on the new Rule’s provisions. The cruel

21   result of the Rule is that we will ultimately need to expend these resources to adjust despite the fact that
22   fewer and fewer potential citizens will take advantage of our programs and we will have lesser overall
23   resources at our disposal.
24              42.      Our clients and sub-grantees are already experiencing financial and economic uncertainty
25   due to the ongoing COVID-19 pandemic, and this Rule exacerbates those issues. Nevertheless, the
26

27   2
         https://www.icirr.org/nai.

28
                                                        12
                         DECLARATION OF LAWRENCE BENITO – Case No. 4:20-cv-05883-JSW
            Case 4:20-cv-05883-JSW Document 27-4 Filed 08/25/20 Page 13 of 14




 1   damage to our organization would exist independently of COVID-19; we would have experienced these

 2   effects anyway.

 3          43.     If the Rule takes effect while this litigation progresses, no later injunctive relief could

 4   remedy the organizational harms discussed above, which will already have negatively impacted our

 5   organization, budget, sub-grantees, and our progress toward our grant’s deliverables requirements. The

 6   prospect of the immigrants we serve paying the higher fees first and obtaining later refunds would do

 7   nothing for our organizations either; we would not receive such refunds to the immigrants we serve.

 8   And, at any rate, that remedy offers nothing to our sub-grantees clients who cannot afford to pay first

 9   and seek refunds later. This low-income group will be forced to delay or forgo submitting N-400s, and

10   that drop in application volume would take the above-described toll on our organization.

11          44.     I am aware of no mechanism in the Rule or any federal or state program by which ICIRR

12   could be compensated for lost funding, lost productivity, or increased costs. Many of the expected

13   impacts to ICIRR, sub-grantee partners, affiliates, clients, and other programs could not be mitigated

14   financially in any event.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     13
                    DECLARATION OF LAWRENCE BENITO – Case No. 4:20-cv-05883-JSW
              Case 4:20-cv-05883-JSW Document 27-4 Filed 08/25/20 Page 14 of 14




            1 declare under penalty of perjury and under the laws of the United States that the foregoing is

 2   true and co.-rect. Executed at Chicago, TI1inois on August 19, 2020.

 3

 4

 5

 6
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               14
                   DECLARA TLON OF LA WRENCE BENJTO - Case No. 4:20-cv-05883-JSW
